Citation Nr: 1435569	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-31 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979 and from July 1982 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2007 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an October 2011 decision, the Board denied a claim to reopen the issue of service connection for a right eye disorder, finding that new evidence did not relate to a fact necessary to substantiate the claim.  During the pendency of his appeal, the Veteran asserted that he had glaucoma that was caused or aggravated by his service.  The issue of entitlement to service connection for glaucoma had not been previously addressed, nor was there a diagnosis of glaucoma when the Veteran was previously denied service connection for a right eye disorder.

In considering the Veteran's assertions regarding glaucoma, the Board concluded that the Veteran's primary, open angle glaucoma was a distinct eye disorder in the context of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly, the Board recharacterized the appeal as a separate claim of service connection for glaucoma and remanded the claim in October 2011 for additional development.

In October 2011, the Board also remanded a claim of service connection for a low back disorder for the issuance of a statement of the case (SOC).  In February 2014, the RO issued a SOC for that claim.  As the Veteran did not submit a substantive appeal, the RO closed out the appeal and the issue is not before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that service connection is warranted for his glaucoma.  Specifically, he argues that his glaucoma is the result of his congenital right eye condition being aggravated by eye strain and chemicals during service.  Additionally, the Veteran's representative submitted a medical article in July 2011 regarding hydrocarbons and argued that prolonged exposure to hydrocarbons and oil contaminants as an aircraft mechanic cannot be ruled out as a possible contributing factor to the Veteran's current eye disability.  

As there is evidence of a current disability, namely glaucoma, and in-service eye symptoms, namely complaints of black spots in the corner of his left eye, and at least an indication that the two may be related, a VA examination is required on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record also reveals that the Veteran was approved for disability retirement by the Office of Personnel Management (OPM) in September 2011.  OPM disability records are not associated with the claim file. When VA is put on notice of the existence of such records, as here, it must seek to obtain those records before proceeding with the appeal.  Additionally, on remand all outstanding VA treatment records should be obtained and associated with the claim file.  See 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following actions:

1. Obtain complete disability retirement records from OPM. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from the Wichita and Topeka, Kansas VA Medical Centers dated since August 2012.

3.  Then, schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's glaucoma is related to his active service, including any exposure to chemicals.

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal of service connection for glaucoma.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

